IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DEUTSCHE BANK NATIONAL TRUST            : No. 866 MAL 2016
COMPANY, AS TRUSTEE OF THE              :
HOME EQUITY MORTGAGE ASSET              :
BANK TRUST SERIES INA3S 2005-C,         : Petition for Allowance of Appeal from
HOME EQUITY MORTGAGE LOAN               : the Order of the Superior Court
ASSET-BACKED CERTIFICATES,              :
SERIES INABS 2005-C,                    :
                                        :
                 Respondent             :
                                        :
                                        :
           v.                           :
                                        :
                                        :
MARK PAUL KLEEMAN,                      :
                                        :
                 Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of May, 2017, the Petition for Allowance of Appeal is

DENIED.